Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments 12/27/2021 have been fully considered and are persuasive. 

3.	Applicant's remarks and amendments submitted on 12/27/2021 for application number 16/845,014 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn. The record is clear, therefore, no reason for allowance is necessary. See MPEP 1302.14(I).

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
5. 	 The following references disclose the general subject matter recited in independent claims 1, 8 and 15. 

6.	Anderson et al. (US Pub. No. US 2018/0123882 A1) provides to dynamically changing a blockchain trust configuration and more specifically to changing an existing blockchain trust configuration to a different trust 

7.	Padmanabhan et al. (US Pub. No. 2020/0250176 A1) provide systems, methods, and apparatuses for systems, methods, and apparatuses for distributing a metadata driven application to customers and non-customers of a host organization using Distributed Ledger Technology (DLT) in conjunction with a cloud based computing environment.

8.	Mulgaonkar et al. (Pub. No. US 2019/0311125 A1) provides the blockchain application according to various embodiments. For example, different users running on different computational environments may have different trust scores. These different trust scores may be computed based on the methods and systems described above. In various embodiments, implementations with low scores may be eliminated from a network of nodes allowed to create entries on a blockchain. Thus, nodes that do not meet a threshold may be removed from a network of nodes allowed to create entries on a blockchain. For example, nodes with trust scores that do not exceed a trust score of 50 (with the trust score ranging from 1 to 100) may be eliminated from the network of nodes that are allowed to create entries on the blockchain. Thus, elimination of nodes form the network of nodes that do not meet a threshold trust score increases overall trust placed in the entire distributed blockchain.

9. 	Pan (Pub. No.: US 2021/0150521 A1) provides a blockchain-based privacy transaction application method is provided, including the following: a second transaction sent by a node device of a trusted user is obtained from a distributed database of the blockchain, the second transaction includes privacy-protected second data information, where the trusted user is determined by a trust setting transaction stored in the distributed database of the blockchain, and the trust setting transaction includes identifiers of all trusted users corresponding to a blockchain user; privacy-unprotected first data information sent by the node device of the trusted user is received, where the first data information is stored in a local database of the node device of the trusted user; and whether the privacy-protected second data information is converted from the privacy-unprotected first data information is verified, and if yes, application logic is executed on the second transaction.

Reasons for Allowance 
10.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  select at least two nodes, in the blockchain network, to be assigned as non-human intelligent nodes controlled by separate consortiums; identify a plurality of  nodes in the blockchain network that are not assigned as non-human intelligent nodes; assign a trust value to each node, of the plurality of 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,8 and 15. For this reason, the specific claim limitations recited in dependent claims 2-7, 9-14 and 16-20 taken as whole are found to be novel and allowable.






                                           Conclusion11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






A.G.
January 29, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434